 


109 HR 3035 IH: Streamlined Procedures Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3035 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Daniel E. Lungren of California introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish streamlined procedures for collateral review of mixed petitions, amendments, and defaulted claims, and for other purposes. 
 
 
1.Short Title; table of contents 
(a)Short TitleThis Act may be cited as the Streamlined Procedures Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short Title; table of contents 
Sec. 2. Mixed petitions 
Sec. 3. Amendments to petitions 
Sec. 4. Procedurally defaulted claims 
Sec. 5. Tolling of limitation period 
Sec. 6. Harmless error in sentencing 
Sec. 7. Unified review standard 
Sec. 8. Appeals 
Sec. 9. Capital cases 
Sec. 10. Clemency and pardon decisions 
Sec. 11. Ex parte funding requests 
Sec. 12. Crime victims’ rights 
Sec. 13. Technical corrections 
Sec. 14. Application to pending cases  
2.Mixed petitionsSection 2254(b) of title 28, United States Code, is amended— 
(1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)the applicant— 
(i)has exhausted the remedies available in the courts of the State by fairly presenting and arguing the specific Federal basis for each claim in the State courts; and 
(ii)has described in the application how the applicant has exhausted each claim in the State courts; or 
(B) 
(i)each unexhausted claim for relief in the application would qualify for consideration on the grounds described in subsection (e)(2); and 
(ii)the denial of such relief is contrary to, or would entail an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.; and 
(2)by adding at the end the following: 
 
(4)Any unexhausted claim that does not qualify for consideration on the grounds described in this subsection shall be dismissed with prejudice.. 
3.Amendments to petitions 
(a)In generalSection 2244 of title 28, United States Code, is amended by adding at the end the following: 
 
(e) 
(1)An application for a writ of habeas corpus may be amended once as a matter of course before the earlier of the date on which an answer to the application is filed or the expiration of the 1-year period described in subsection (d). 
(2)Except as provided under paragraph (1), an application may not be amended to modify existing claims or to present additional claims, unless the modified or newly presented claims would qualify for consideration on the grounds described in subsection (b)(2).. 
(b)Conforming amendmentSection 2242 of title 28, United States Code, is amended in the third undesignated paragraph by striking in the rules of procedure applicable to civil actions and inserting under section 2244(e). 
4.Procedurally defaulted claims 
(a)In generalSection 2254 of title 28, United States Code, is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by adding after subsection (g) the following: 
 
(h) 
(1)A court, justice, or judge shall not have jurisdiction to consider an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court with respect to any claim that was found by the State court to be procedurally barred, or any claim of ineffective assistance of counsel related to such claim, unless— 
(A)the claim would qualify for consideration on the grounds described in subsection (e)(2); or 
(B)the State, through counsel, expressly waives the provisions of this paragraph. 
(2) 
(A)A court, justice, or judge shall not have jurisdiction to consider any claim that the State court denies on the merits and on the ground that the claim was not properly raised under State procedural law, or any claim of ineffective assistance of counsel related to such claim, unless the claim would qualify for consideration on the grounds described in subsection (e)(2). 
(B)A court, justice, or judge shall not have jurisdiction to consider any claim that is otherwise subject to paragraph (1) and that was reviewed by the State court for plain error, fundamental error, or under a similarly heightened standard of review, unless the claim would qualify for consideration on the grounds described in subsection (e)(2). 
(3)The State shall not be required to answer any claim described in paragraph (1) or (2) unless the court first determines that the claim would qualify for consideration on the grounds described in subsection (e)(2). 
(4)If a court determines that a State court order denying relief on procedural grounds is ambiguous as to which claims were found to be procedurally barred, the court shall resolve any perceived ambiguity, if necessary, by examining the full record in the State court. 
(5)An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted with respect to any claim under paragraph (1) or (2) unless the denial of such relief is contrary to, or would entail an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.. 
(b)LimitationSection 2244(d)(2) of title 28, United States Code, as amended by section 3, is amended by adding at the end the following: An application that was otherwise improperly filed in State court shall not be deemed to have been properly filed because the State court exercises discretion in applying a rule or recognizes exceptions to that rule.. 
5.Tolling of limitation periodSection 2244(d) of title 28, United States Code, is amended— 
(1)in paragraph (2), by striking judgment or; and 
(2)by adding at the end the following: 
 
(3)In this section, an application for State post-conviction or other collateral review— 
(A)is pending from the date on which the application is filed with a State court until the date on which the same State court rules on that application; and 
(B)is not pending during any period of time between the date on which a State court rules on that application and the date on which the application or a related application is filed, or is otherwise presented, for adjudication to such State court on rehearing authorized by State law or to a higher State court. 
(4)The period of limitation under paragraph (1) may be tolled, suspended, or extended only as provided under this subsection.. 
6.Harmless error in sentencingSection 2254 of title 28, United States Code, as amended by section 4, is amended by adding at the end the following: 
 
(k)A court, justice, or judge shall not have jurisdiction to consider an application with respect to an error relating to the applicant’s sentence or sentencing that has been found to be harmless or not prejudicial in State court proceedings, unless a determination that the error is not structural is contrary to clearly established Federal law, as determined by the Supreme Court of the United States.. 
7.Unified review standardSection 107(c) of the Antiterrorism and Effective Death Penalty Act of 1996 (28 U.S.C. 2261 note) is amended by striking Chapter 154 of title 28, United States Code (as amended by subsection (a)) and inserting This title and the amendments made by this title. 
8.Appeals 
(a)Appellate time limitsSection 2254 of title 28, United States Code, as amended by sections 4 and 6, is further amended by adding at the end the following: 
 
(l)In review by a court of appeals of a district court’s determination of an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court, the following shall apply: 
(1)A timely filed notice of appeal from an order issuing a writ of habeas corpus shall operate as a stay of that order, pending final disposition of the appeal. 
(2)A court of appeals shall decide the appeal from an order granting or denying a writ of habeas corpus— 
(A)not later than 300 days after the date on which the brief of the appellee is filed or, if no timely brief is filed, the date on which such brief is due; or 
(B)if a cross-appeal is filed, not later than 300 days after the date on which the appellant files a brief in response to the issues presented by the cross-appeal or, if no timely brief is filed, the date on which such brief is due. 
(3) 
(A)If a petition is filed for a panel rehearing or rehearing by the court of appeals en banc following a decision by a panel of a court of appeals under paragraph (2), the court of appeals shall decide whether to grant the petition not later than 90 days after the date on which the petition is filed, unless a response is required. 
(B)If a response to a petition is required under subparagraph (A), a court of appeals shall decide whether to grant the petition not later than 90 days after the date on which the response is filed or, if no timely response is filed, the date on which the response is due. 
(C)If a panel rehearing is granted, the panel shall make a determination of the appeal on rehearing not later than 120 days after the date on which the order granting a panel rehearing is entered. No second or successive petition for panel rehearing shall be allowed. 
(D)If rehearing en banc is granted, the court of appeals shall make a final determination of the appeal not later than 180 days after the date on which the order granting rehearing en banc is entered. 
(4)If a court of appeals fails to comply with the requirements of this subsection, the State may petition the Supreme Court, or a justice thereof, for a writ of mandamus to enforce the requirements of this subsection. 
(5)The time limitations in this subsection shall apply in all proceedings in a court of appeals on review of a district court’s determination of an application for a writ of habeas corpus, including any such proceedings in a court of appeals following a remand by the Supreme Court for further proceedings. 
(6)In proceedings following remand in a court of appeals, the time limit specified in paragraph (2) shall begin on the date the remand is ordered if further briefing is not required in the court of appeals. If there is further briefing in the court of appeals, the time limit specified in paragraph (2) shall begin on the date on which a responsive brief is filed or, if no timely responsive brief is filed, from the date on which such brief is due. 
(7)The failure of a court to meet or comply with a time limitation under this subsection shall not be a ground for granting relief from a judgment of conviction or sentence, nor shall the time limitations under this subsection be construed to entitle a capital applicant to a stay of execution, to which the applicant would otherwise not be entitled, for the purpose of litigating any application or appeal.. 
(b)Finality of determinationSection 2244(b)(3)(E) of title 28, United States Code, is amended by striking the subject of a petition and all that follows and inserting the following: reheard in the court of appeals or reviewed by writ of certiorari.. 
9.Capital cases 
(a)Scope of reviewChapter 154 of title 28, United States Code, is amended by striking section 2264 and inserting the following: 
 
2264.Scope of Federal review 
(a)In generalExcept as provided in subsection (b), a court, justice, or judge shall not have jurisdiction to consider any claim relating to the judgment or sentence in an application covered under this chapter. 
(b)ExceptionA court, justice, or judge has jurisdiction to consider a claim under this chapter if the claim would qualify for consideration on the grounds described in section 2254(e)(2). An application shall not be granted with respect to any such claim unless the denial of relief is contrary to, or would entail an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.. 
(b)Time limitsSection 2266(b)(1)(A) of title 28, United States Code, is amended by striking 180 days after the date on which the application is filed and inserting 450 days after the date on which the application is filed, or 60 days after the date on which the case is submitted for decision, whichever is earlier. 
(c)Review by Attorney General 
(1)In generalSection 2261(b) of title 28, United States Code, is amended— 
(A)by striking (b) This chapter is applicable if a State establishes and inserting the following: 
 
(b)This chapter is applicable if— 
(1)the Attorney General of the United States certifies that a State has established; 
(B)in the first sentence, by striking the period at the end and inserting a semicolon; 
(C)by striking The rule of court or statute must provide standards and inserting the following: 
 
(2)the court, statute, or other agency provides standards; 
(D)by striking the period at the end and inserting ; and; and 
(E)by adding at the end the following: 
 
(3)the order required under subsection (c) is entered on or after the effective date of the Attorney General’s certification under section 2267.. 
(2)Technical and conforming amendmentsSection 2265(a) of title 28, United States Code, is amended— 
(A)by striking (a) For purposes and inserting the following: 
 
(a) 
(1)For purposes; 
(B)by striking This chapter shall apply, as provided in this section, in relation to a State unitary review procedure if the State establishes and inserting the following: 
 
(2)This chapter shall apply, as provided in this section, in relation to a State unitary review procedure if— 
(A)the Attorney General of the United States certifies that a State has established; 
(C)by striking or by statute and inserting , by statute, or by agency rule; 
(D)by striking the period after proceedings and inserting a semicolon; 
(E)by striking The rule of court or statute must provide and inserting the following: 
 
(B)the rule of the court, the statute, or the agency rule provides; 
(F)by striking the period at the end and inserting ; and; and 
(G)by adding at the end the following: 
 
(C)the order required under subsection (b) is entered on or after the effective date of the Attorney General’s certification under section 2267.. 
(d)Judicial reviewChapter 154 of title 28, United States Code, is amended by adding at the end the following: 
 
2267.Judicial review 
(a)In generalIf requested by the chief law enforcement officer of a State, the Attorney General of the United States shall determine whether the State has established a qualifying mechanism for the purpose of section 2261(b)(3) or 2265(a)(2)(C), and, if so, the date on which the mechanism was established. The date the mechanism was established shall be the effective date of the certification. 
(b)RegulationsThe Attorney General shall promulgate regulations to implement the certification procedure under subsection (a). 
(c)Review of certification 
(1)In generalThe Attorney General’s determination of whether to certify a State under this section is subject to review exclusively as provided under chapter 158. 
(2)VenueThe Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over matters under paragraph (1), subject to review by the Supreme Court under section 2350. 
(3)Standard of reviewThe Attorney General’s determination of whether to certify a State under this section shall be conclusive unless manifestly contrary to the law and an abuse of discretion.. 
(e)Clerical amendmentsThe table of sections for chapter 154 of title 28, United States Code, is amended— 
(1)by striking the item related to section 2264 and inserting the following: 
 
 
2264. Scope of Federal review; and 
(2)by adding at the end the following: 
 
 
2267. Judicial review. 
10.Clemency and pardon decisions 
(a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following: 
 
1370.State clemency and pardon decisions 
(a)In generalExcept as provided under subsection (b), and notwithstanding any other provision of law, no Federal court shall have jurisdiction to hear any cause or claim arising from the exercise of a State’s executive clemency or pardon power, or the process or procedures used under such power. 
(b)ExceptionThis section does not affect the jurisdiction of the Supreme Court to review any decision of the highest court of a State that involves a cause or claim arising from the exercise of a State’s executive clemency or pardon power, or the process or procedures used under such power.. 
(b)Clerical amendmentThe table of sections for chapter 85 of title 28, United States Code, is amended by adding at the end the following: 
 
 
1370. State clemency and pardon decisions. 
11.Ex parte funding requestsSection 408(q)(9) of the Controlled Substances Act (21 U.S.C. 848(q)(9)) is amended— 
(1)by striking (9) Upon and inserting the following: (9) (A) Upon; 
(2)by striking the last two sentences and inserting the following: An application for services under this paragraph shall be decided by a judge other than the judge presiding over the post conviction proceeding under section 2254 or 2255 of title 28, United States Code, seeking to vacate or set aside a death sentence. Any amounts authorized to be paid under this paragraph shall be disclosed to the public immediately.; and 
(3)by adding at the end the following: 
 
(B)No ex parte proceeding, communication, or request may be considered in a post-conviction action pursuant to this section, except to the extent necessary to protect any confidential-communications privilege between the defendant and post-conviction counsel. The court shall not grant an application for an ex parte proceeding, communication, or request unless the application has been served upon the respondent and the court has allowed the respondent a reasonable opportunity to answer the application. All proceedings, communications, or requests conducted pursuant to this section shall be transcribed and made a part of the record available for appellate review.. 
12.Crime victims’ rightsSection 3771(b) of title 18, United States Code, is amended by adding at the end the following: A crime victim shall also be afforded the rights established for crime victims by this section in a Federal habeas corpus proceeding arising out of a State conviction.. 
13.Technical corrections 
(a)AppealSection 2253(c)(1) of title 28, United States Code, is amended by striking circuit justice or judge and inserting district or circuit judge. 
(b)Federal custodySection 2255 of title 28, United States Code, is amended by designating the 8 undesignated paragraphs as subsections (a) through (h), respectively. 
14.Application to pending cases 
(a)In generalThis Act and the amendments made by this Act shall apply to cases pending on and after the date of enactment of this Act. 
(b)Time limitsIn a case pending on the date of enactment of this Act, if the amendments made by this Act establish a time limit for taking certain action the period of which began on the date of an event that occurred prior to the date of enactment of this Act, the period of such time limit shall instead begin on the date of enactment of this Act. 
 
